Citation Nr: 1017749	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-31 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In January 2010, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  


FINDING OF FACT

PTSD has not been shown by competent evidence to be related 
to service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996).

Initially, the Board acknowledges that the Veteran has 
received a medical diagnosis of PTSD attributed to his 
service in Vietnam.  See VA treatment record dated February 
2006 to February 2007, private November 2009 psychiatric 
evaluation.  Even accepting a diagnosis of PTSD, the 
preponderance of the evidence is against a finding that the 
Veteran engaged in combat with the enemy during active 
service, and the record does not otherwise contain credible 
evidence which confirms his account of in-service stressors 
on which the diagnosis of PTSD was made.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
combat citations or other official records.  

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 146-47 (1997); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
that corroborate the veteran's testimony or statements.  See 
Cohen v. Brown, 10 Vet. App. at 147; Zarycki, 6 Vet. App. at 
98.

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999); Moran 
v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. 
Principi, 18 Vet. App. 264, 273-74 (2004).

There are no recognized citations or other supportive 
evidence that the Veteran actually engaged in combat.  West 
v. Brown, 7 Vet. App. 70, 76 (1994).  His military 
occupational specialty of kitchen supervisor does not, of 
itself, denote combat exposure.  The Board finds, therefore, 
that he is not a veteran of combat.  Accordingly, under 38 
C.F.R. § 3.304(f), the occurrence of claimed stressors not 
related to combat must be supported by credible evidence.

The Veteran has described several stressful events that 
occurred during service.  In a November 2005 statement, he 
stated that the stressful events occurred while he was 
stationed at the 91st Army Evacuation Hospital in Tuy Hoa 
where he worked in food services.  He carried wounded and 
dead soldiers from helicopters to the hospital during the Tet 
offensive, was shot at on convoys, and took care of wounded 
children.  

In a statement dated August 2006, the Veteran described 
volunteering for shotgun convoy from the compound to the 
villages and feeding the wounded in hospital, some of whom 
were enemy prisoners.  In a September 2007 statement, he 
described coming under enemy fire the first night that he 
arrived in Vietnam, they had no weapons to defend themselves 
and they were all extremely frightened.  He again described 
seeing wounded while assigned to the 91st Evacuation Hospital 
in Tuy Hoa.  

He also stated that he volunteered for shotgun convoys to and 
from the villages located around the base camp whenever the 
base was under siege.  The stressors described during the 
January 2010 hearing mirrored those described above.  

In November 2006, the RO made a formal finding that the 
record lacked sufficient information to verify any inservice 
stressful event and all efforts to obtain the needed 
information were exhausted.  In September 2007, the National 
Archives and Records Administration sent records verifying 
that the Tet offensive occurred in January 1968 and that the 
91st Evacuation Hospital received and treated the majority of 
the wounded.  

Although the claims file contains the diagnosis of PTSD and 
the record shows that the 91st Evacuation Hospital's 
involvement during the Tet offensive has been corroborated by 
credible supporting evidence, there is no medical evidence of 
a causal nexus between the Veteran's PTSD and this 
corroborated in-service event.  The Veteran's diagnoses of 
PTSD only referred generally to his active duty service and 
there is no indication of record that his current psychiatric 
disorder was caused by a specific event.  

Furthermore, although the Veteran's personnel records show 
that he served in Vietnam for almost one year, there is no 
evidence of record, aside from his own statements, confirming 
that the claimed events actually occurred.  

While the Board is sympathetic to the Veteran's assertions 
that he currently has PTSD that he attributes to his 
experiences in service, he is not qualified to render a 
medical opinion and his statements cannot serve as competent 
medical evidence of a current diagnosis or etiology of that 
disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 
(Fed.Cir.2007).  

Therefore, in the absence of competent medical evidence 
presently demonstrating PTSD that can be attributed to an in-
service stressor that has been corroborated by credible 
supporting evidence, the preponderance of the evidence is 
against the claim; there is no doubt to be resolved; and 
service connection is not warranted.  

Finally, upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in October 2005 and March 2006.  The letters 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content. 

Next, VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, and afforded him the 
opportunity to give testimony before the Board.  In this 
case, VA need not obtain an examination as the evidentiary 
record does not show that PTSD is associated with an 
established event, injury, or disease in service; manifested 
during an applicable presumptive period; or otherwise 
associated with service.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
claims file; and he has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for PTSD is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


